            Case 1:18-cv-08434-VEC Document 65 Filed 05/28/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  EDVIN RUSIS, HENRY GERRITS, PHIL                         1:18-cv-08434 (DAB)
  MCGONEGAL, and DAVID HO ENG,
  individually and on behalf of all other similarly
  situated individuals,

                   Plaintiffs,
            V.

  INTERNATIONAL BUSINESS MACHINES
  CORP.


                   Defendant.



                           DECLARATION OF MICHAEL NEUMAR

       I, Michael Neumar, declare as follows:

       1.        I am currently employed by International Business Machines Corporation ("IBM"

or the "Company") as a Storage Systems Procurement Manager. I work in the storage

procurement department, which is a part of the Global Procurement business unit within IBM's

Finance and Operations group ("F&O"). I currently work out of IBM's offices in Raleigh, North

Carolina. I have worked for IBM for over 35 years.

       2.        I make this declaration based on my personal knowledge and based on my

familiarity with and personal review of IBM's business records as described below. If called as

a witness, I could and would competently testify to the facts contained herein.

       3.        I am currently 59 years old and am competent to make this declaration.

       4.        In my current role, I manage a team that consists primarily of Global Commodity

Managers or "GCMs." Prior to his separation from employment, Henry Gerrits was a GCM on

my team.
             Case 1:18-cv-08434-VEC Document 65 Filed 05/28/19 Page 2 of 6




        5.       My team is responsible for procuring OEM (original equipment manufacturer)

storage units from third-party suppliers, which, once IBM's software is added by IBM's storage

hardware brand, are then sold as a completed product to IBM's customers. Each GCM is

responsible for procuring specific products within the storage hardware brand. In some

instances, a particular storage product may be a part of a broader product family, with multiple

GCMs covering the product family. In that capacity, GCMs' responsibilities include selecting

suppliers, determining which suppliers provide the best products, negotiating pricing and

contracts, working with suppliers and the hardware storage brand to bring the product to market

on time, and driving down prices over time by managing the supplier relationship.

        6.       Prior to Mr. Gerrits's separation from IBM, I had ten employees on my team, all

but three of whom were GCMs. The remaining team members performed related work, but had

different responsibilities.

        7.       IBM uses "Bands" to classify jobs. Non-executive Bands run from 1 to 10, with

10 being the highest level. The GCMs on my team ranged from Band 6 through Band 9. Mr.

Gerrits was a Band 9 GCM.

        8.       All GCMs, regardless of their band, are responsible for managing the

procurement process. My expectations are different for lower-banded than higher-banded

employees. Specifically, I expect Band 6 GCMs to execute on specific tasks under direction

from me or other, more experienced team members. I expect higher-banded GCMs to exert

influence and act strategically and thus go beyond the basic execution of tasks. Thus, Band 8

and Band 9 GCMs should demonstrate leadership and serve as change agents by driving strategy

with respect to their products and contributing ideas to help transform the business for the future.

This includes being able to advocate to and influence executives both internally and with our



                                                 2

                                                                                                       "
            Case 1:18-cv-08434-VEC Document 65 Filed 05/28/19 Page 3 of 6



suppliers. For example, Band 8 and Band 9 GCMs should propose strategies for leveraging

supplier skills and resources to relieve burdens on our IBM development teams. Another

example would be to influence the executives on the development teams at IBM storage

hardware in terms of how they allocate their talent resources among developing new products as

opposed to using existing common hardware across different businesses, which can encourage

economies of scale and drive down costs overall.

       9.         Mr. Gerrits joined my team as a part of a reorganization in January 2018 and

worked in our Raleigh office. He came from a related part of the procurement organization. Jeff

Gerboth, another Band 9 GCM, joined my team at the same time as a part of the same

reorganization.

       10.        While he was on my team, Mr. Gerrits was primarily responsible for our

procurement from a specific supplier that provides various storage products, including a key

product for IBM's Cloud Object Storage business.

       11.        In early 2018, my manager, Michael Meaden, informed me that we needed to

reduce headcount on my team through a resource action, which is IBM's term for a reduction in

force. I understood that the action was necessitated by budget cuts.

       12.        Mr. Meaden informed me that I would have to select two employees from my

team for separation in the resource action. He did not give me any direction as to how I should

go about selecting employees for separation.

       13.        After Mr. Meaden informed me of the reductions that would be necessary on my

team, I attended a training session for managers tasked with making selection decisions. One of

the topics covered during this training was regarding the different methodologies that may be

used when conducting a resource action. On my team, regardless of who was selected, the work



                                                   3
         Case 1:18-cv-08434-VEC Document 65 Filed 05/28/19 Page 4 of 6




of the selected employees would remain the responsibility of the team as a whole and would

have to be spread out among the remaining members of the team. Accordingly, I concluded that

the "staff reduction" methodology was the appropriate process to follow.

        14.     I also understood from my training that the first step under the staff reduction

methodology was to define the 'job group" from which the selections would be made. I decided

to make the selections from the Band 8 and Band 9 GCMs, rather than Band 6 and Band 7

GCMs. I did this because the team as a whole was doing a fine job with its execution

responsibilities, but the Band 8 and Band 9 GCMs were underperforming with respect to the

higher level responsibilities that I expected of them. I, therefore, defined the job group to

include the Band 8 and Band 9 GCMs on my team.

        15.    Once I defined a job group, I assessed the employees based on selection criteria

pulled from the previous year's performance evaluations, known as Checkpoint reviews. While I

had not personally completed the performance evaluations of all of my team members given that

some of them had recently joined my team in a reorganization, I found that the performance

evaluations completed by previous managers were consistent with my experience managing my

newer team members. I found that these Checkpoint-based assessments were consistent with my

own assessments in terms of whether the employees were meeting the higher level

responsibilities I expected of my Band 8 and Band 9 GCMs. Mr. Gerrits, for example, was not

as proficient with respect to leadership qualities that I expected of him as a Band 9 GCM relative

to others in the group. He had not demonstrated that he was someone whom I could call upon to

influence executives in their decision-making or to influence the strategic direction of our team's

work.




                                                 4
             Case 1:18-cv-08434-VEC Document 65 Filed 05/28/19 Page 5 of 6



       16.      Thus, I performed an overall assessment of whether each Band 8 or Band 9 GCM

was a "high," "medium" or "low" contributor. Based on his performance evaluation, I assessed

Mr. Gerrits as a low contributor, given that he had the lowest ratings with respect to the selection

criteria. As to the four remaining GCMs, I assessed two of them as medium contributors and

two of them as high contributors.

       17.      Based on these relative assessments, I selected Mr. Gerrits and one of the medium

contributors for selection in the resource action. Mr. Meaden approved the selections. Age

played no role whatsoever in my selection of Mr. Gerrits in the resource action, nor was I

pressured either directly or indirectly to make resource action decisions based on age.

       18.      I met with Mr. Gerrits in person to notify him of his selection. While he was

understandably disappointed, he did not raise any concerns about discrimination.

       19.      Following his selection, Mr. Gerrits remained on my team for approximately three

months. During this time, I encouraged him to focus his efforts on searching for a new position.

I do not know one way or the other if Mr. Gerrits submitted applications to other positions at

IBM.

       20.      When Mr. Gerrits left my team, his primary supplier relationship transitioned to

Mr. Gerboth, who, as explained above, was another Band 9 GCM who joined my team around

the same time as Mr. Gerrits.

       21.      This declaration is not intended to be a complete recitation of my knowledge of

the details surrounding Mr. Gerrits's employment with, or separation of employment from,

IBM. I understand that Mr. Gerrits has submitted a sworn statement in this matter addressing his

separation from employment at IBM. I have not reviewed Mr. Gerrits's statement, nor is this




                                                 5
         Case 1:18-cv-08434-VEC Document 65 Filed 05/28/19 Page 6 of 6



declaration intended to respond to each and every allegation contained in Mr. Gerrits's

statement.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on May 2. 2... , 2019




                                                                  Michael Neumar




                                                6

                                                                                                      "
